December 28, 2012




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                  KATY SHUK CHI LAU MESSIER, Appellant

NO. 14-11-00369-CV                           V.

                           LUC J. MESSIER, Appellee
                      ________________________________

       This cause, an appeal from the final decree of divorce, signed February 11,
2011, was heard on the transcript of the record. We have inspected the record and
find error in the decree. We therefore MODIFY the decree of the court below to
dissolve the requirements that Katy inform the State Department and a foreign
consulate or embassy of the travel restrictions contained in the final decree and
provide those institutions with a copy of the decree, as well as the requirement that
she provide proof of receipt back to the trial court.

      We order the final decree of the court below AFFIRMED except as
modified in this judgment.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.